Case 2:18-cv-12174-GAD-EAS ECF No. 34 filed 09/17/19        PageID.259    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                         Case No. 18-12174

 v.                                         Honorable Gershwin A. Drain
                                            Magistrate Judge Elizabeth A. Stafford
 DENNIS R. OTT, et al.,

         Defendants.



                     ORDER RESCINDING REFERENCE
                  TO UNITED STATES MAGISTRATE JUDGE


      On September 12, 2019, this matter was referred to U.S. Magistrate Judge

Elizabeth A. Stafford for a hearing and determination of all non−dispositive matters

pursuant to 28 U.S.C. § 636(b)(1)(A).

      THE COURT HEREBY rescinds the Order of Reference for the purposes of

handling the recently filed motion for to Allow Settlement Authorities to Appear by

Telephone [docket no. 31] only.

      IT IS ORDERED.

Dated:         September 17, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge
Case 2:18-cv-12174-GAD-EAS ECF No. 34 filed 09/17/19       PageID.260   Page 2 of 2




                             CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was mailed to the
attorneys of record on this date, September 17, 2019, by electronic and/or ordinary
                                        mail.

                                      s/Teresa McGovern
                                      Case Manager




                                            2
